Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mario M. Pegram appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(e) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Pegram, No. 3:03-cr-00407-REP-1 (E.D.Va. Mar. 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.